DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on June 15, 2022. Claims 14-20 are canceled. Claims 1, 9, 11, 13, 22, 33-34, and 37-39 are amended. Claims 40-43 are new (although applicant fails to designate claims 41-43 as new). Claims 1-13 and 21-43 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 and 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) will explain his position as set forth below.
Under step 1, per MPEP 2106.03, claims 1-10 and 35-39 are a system; claims 11-13 and 21-34 are a system; and claims 40-43 are an apparatus. Thus, each claim 1-13 and 21-43, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to an abstract idea.

	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1-13 and 21-43 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of organizing timing and placement of an advertisement in a way that temporarily or briefly obscures a piece of content by displaying or overlaying the brand awareness advertisement for a short duration which is certain methods of organizing human activity. The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). See MPEP 2106.04(a)(2) II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, , per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-13 and 21-43 at least are a network of computers, comprising: a server on a global computer network, a server on a computer network, wherein the server has a CPU, a nontransitory memory, a storage and a machine-readable logic stored in the nontransitory memory and operating in the CPU, wherein the server has stored digital content that is sent to clients on the network when a specific request for it is made by the client and is in communication with an advertising image server that provides an ad image, fetches digital content from a first database, a second database that stores digital content with ad, client device capable of displaying content, however the additional elements are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are described at a high level of generality, see at least as-filed spec. page 5 of 21 line 25-page 6 line 29; page 13 of 21 line 14-page 15 of 21 line 22. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering content with advertisements to raise brand awareness by organizing ads in a way that minimizes user irritation user by associating a time parameter with displaying of ads, see at least as-filed spec. page 1 of 21 line 25- page 2 of 21 line 24; page 5 of 21 lines 3-18; page 15 of 21 line 24-page 16 of 21 line 25. 
	The abstract idea is intended to be carried out technical environments e.g. digital and network based communication environment e.g. Internet which allows for receiving/transmitting data/content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to such particular technological environments. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588-90. Thus, the mere application of an abstract idea which falls in certain methods of organizing human activity grouping and generally linking use of a judicial exception to a particular technological environment or field of use, for instance that stores and retrieves information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (similarly here content and associated advertisement are electronically stored with identifying information, i.e. metadata, and are also retrieved, also note obtaining and comparing intangible data (CyberSource), and parsing and comparing data (Berkheimer)), i.e. fails to contain one or more additional elements that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of organizing timing and placement of an advertisement in a way that temporarily or briefly obscures a piece of content by displaying or overlaying the brand awareness advertisement for a short duration which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
Under step 2B, per MPEP 2106.05, as it applies to claims 1-13 and 21-43, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of organizing timing and placement of a brand awareness advertisement in a way that temporarily or briefly obscures a piece of content by displaying or overlaying the brand awareness advertisement for a short duration which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:

	The Examiner provides citation to one or more of the court decisions as noting the well-understood, routine, conventional nature of the additional element(s):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here request for an advertisement is being sent over a network and content associated with ads is provided in response to request];
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims." - similarly here brief ads that do not irritate the use are provided ensuring the length of the ad is between 0.7-3.5 seconds);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (similarly here content and associated advertisement are electronically stored with identifying information, i.e. metadata, and are also retrieved); and
iv. also as noted in precedential Affinity v DirecTV ruling -  "See Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (adding a “computer aided” limitation is insufficient to constitute a specific application where “[t]he claims are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significance of a computer to the performance of the method”)."; "The claims in TLI were not directed to an improvement in computer functionality, but were directed to “the use of conventional or generic technology in a nascent but well-known environment.” Id. The court explained that the specification “does not describe a new telephone, a new server, or a new physical combination of the two,” but instead “describes the system and methods in purely functional terms.” Id. Thus, the court concluded, the claims “are not directed to a solution to a ‘technological problem.’” Id. at 613."; "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and "Focusing on the additional limitations in the claims, the court held that most of them simply described “the abstract idea of showing an advertisement before deliver-ing free content.” Id. As for the remaining limitations, the court ruled that “the addition of merely novel or nonroutine components to the claimed idea [does not] necessarily turn[] an abstraction into something concrete.” Rather, the court explained, “any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis.” Id."
	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of organizing by timing and embedding ads, and watermarking content in content as follows: 
(i) Pub. No.: US 2004/0167928 [0037] note Even if the document does not include explicitly defined available ad spots, it may be determined that ads can be served in, or in association with (e.g., in a "pop up" window above and covering (i.e., obscuring) content of the document, in a "pop-under" window in the background under the document, in "chrome" of a browser etc.) the document. The ad may partly or totally cover the document, share the screen space with the document, take screen space from the document, be partly or totally covered by the document, etc.;
(ii) Pub. No.: US 2006/0224445 note [0048] The cost adjustment may be made using a user perception estimate, or using one or more factors 320 which may be used in determining such an estimate. The factors may include one or more of ad information (e.g., the type of ad such as text-only, animation, audio, video, image, etc., the size of the ad, the font size of the ad, colors of the ad, etc.), client device information (e.g., browser type and version, display size, display resolution, speaker volume, mute on/off, user input means, etc.), document information (e.g., document type, document size, document age, proportion of ad spots space to content space, user dwell times, etc.), ad serving parameters, ad spot information (e.g., absolute and/or relative position of ad spot, per-spot selection rates, per-spot mouse-overs, per-spot hovers, proximity of ad spot to document content, occlusion of document content by ad spot, obscuring of document content by ad spot, ad spot adjacent to content, ad spot separated from content, ad spot embedded within (e.g., surrounded by) content, ad spot partially or totally occluding or obscuring content (or other ads), ad spot partially or totally occluded or obscured by content (or other ads), etc.), end user information (e.g., user hover information, user ad click information, user dwell time information, user scroll information, user eye movement information, etc.), survey data, focus group data, view-through data (e.g., determined using cookies if someone to which an ad was rendered later visited the Website or Webpage mentioned in the ad), etc. Thus, user perception probability factors 320 may include information providing some indication that the ad(s) will be perceived (e.g., viewed) by users; 
(iii) Pub. No.: US 2007/0124789 note [0189] By way of example, sequential placement has an audience member experiencing sponsored content as a temporal interlude between primary content experiences (i.e. the 30 second commercial typically is shown at a "commercial break" of the program currently being watched or listened to). Absent audience member action (e.g. changing the channel, walking away, time shifting utilizing a personal video recorder), all instances of sequential placement result in the audience member seeing or hearing the placed sponsored content (See FIG. 24). Similarly, as shown in FIG. 25, embedded placement result in the audience member seeing and/or hearing the sponsored content at the same time they are hearing and/or seeing the primary content, whether as an ad banner embedded (literally an " overlay") within the televised program screen image, as a voice over, as a overlay web banner, as overlay web paid link, as an overlay as an "pop-up" web advertisement, as an overlay on printed magazine pages, as an overlays on billboards, or otherwise. Each of these embodiments, whether manifesting in audio or video (including static images) sponsored content being put forth interrupts the experience of the primary content. Literally, the audience member has no choice but to experience the sponsored content since it is a visible or audible addition to the primary content. Even web page pop-up ads require the audience member to affirmatively "turn them off" (the "opt-out" model), lest they appear with an inadvertent rollover of a display curser or pointer. To wit, the current market embodiments relating to content brokerage engines relate to these two types of activities (sequential placement and embedded placement). The current invention's content brokerage engine concerns itself with neither of these two scenarios, but instead enables the marketplace pairing of primary content to sponsored content, where the sponsored content is only to be experienced by an audience member who affirmatively acts to receive the such in conjunction with its primary content (there must be an "opt-in" action by the audience member). Examples of such an "opt-in" process by an audience member to experience the sponsored content might include enabling their cellular telephone to receive Bluetooth transmissions from a television playback console, enabling their cellular telephones to capture and decode audio encodings carried over a radio program, ticking a box on a web-page of primary content to allow sponsored content "pop-up" ads to be displayed, or analogous actions taken by the audience member specifically consenting to the presentation of sponsored content at the time primary content is being experienced;
(iv) Pub. No.: US 2007/0136742 note [0019] In general, within the context of video streams and video data, metadata refers to information that describes data in such a way that the data can be catalogued, indexed, archived and/or retrieved at some future date. In the system 10, the encoder 12 embeds or otherwise associates temporal metadata with the advertisement portions of the video stream. In the traditional sense, "temporal metadata" refers or relates to any additional details or information available at the time the data was captured or that can be derived from the data as part of the data capture process. However, for purposes of discussion herein, and for purposes of the system 10, the term "temporal metadata" refers to metadata embedded or otherwise associated with advertisements that provides information that relates to or identifies the time-sensitive nature of the content of the information in the advertisement;
(v) Pub. No.: US 2008/0133311 note [0034] "Artist 305 may create content in compliance with content delivery model 200 using any suitable technique (e.g., at the discretion of artist 305, tools provided by content management system 100 in FIG. 1 may be used). For example, artist 305 may create and/or encode content using an application that embeds content licensing platform 245 within the content. As such, artist 305 may describe the content with a rich codec metadata that provides information about the content. The provided information may include a unique identifier for artist 305, an author, name, episode, and/or subject of the content, a producer of the content (e.g., a producer name and/or company), guest information (e.g., names, companies, roles, related publications, social networks, etc.), playlist information (e.g., songs played during an audio podcast), time-stamps for advertisement insertion (e.g., indicating location and/or duration of commercial breaks), user-provided ratings (e.g., user recommendations, popularity indices, age-appropriateness ratings, etc.), hyperlinks (e.g., to related sites, social networks, etc.), bandwidth streaming requirements, duration, language (e.g., English), location of content origination (e.g., zip code, city, state, etc.), access restrictions, digital rights management keys, expiration date, codes (e.g., for a University code indicating class code, name, credits, etc.), Standard Industrial Classification, North American Industry Classification, social network affiliations, or other information. Those skilled in the art will appreciate that some or all metadata fields may be used as appropriate, and that metadata fields may be added, deleted, updated, or otherwise changed without departing from the scope of the invention."; [0048] note "Moreover, tracking capabilities embedded within content assets and/or advertisements justifies costs of ad-insertion, as the tracking capabilities may demonstrate whether or not an advertising impression occurred, who received the impression, or other information. Further, content assets may include various encoding enhancements, such as time-stamps indicating location breaks for advertisement insertion. Thus, ad-insertion need not be restricted to "bumper ads," which are inserted before and/or after content endpoints, but rather, advertisements may be inserted in various places within the content. For example, the insertion points may be locations deemed appropriate placeholders for advertising (e.g., by content creators). For example, an artist or content producer creating a radio podcast may go to a commercial break during a local broadcast, and the created radio podcast content may be encoded with information indicating the commercial break as an appropriate place to insert an advertisement. Accordingly, more advertisements may be inserted into content, and value of a content asset may be maximized throughout the content's duration.";
(vi) Pub. No.: US 2009/0006375 note [0070] In some implementations, the metadata can specify other types of content provider preferences as well. For example, the metadata can specify whether video advertisements displayed with the video can be skipped or not. As another example, the metadata can also specify one or more target demographics for the video. As a further example, the metadata can specify the time lengths of advertisement placement positions, the maximum allowable advertisement duration, and/or which types of advertisements (e.g., text ads, overlay ads, banner ads, pop-up ads, video ads, etc.) are allowed. In some implementations, the preferences in the metadata include blacklisted keywords or advertisers. An advertisement associated with a blacklisted keyword or advertiser is automatically disqualified from consideration for placement with the video. In some implementations, an advertiser in the blacklist is specified by a name and/or a URL associated with the advertiser;
(vii) Publication No. US 2010/0269030 primary reference Dugonjic note [0051]-[0059] which prove that methodology to embed ad content is indeed well-understood, routine, or conventional (e.g. Flash), and certain programming and scripting languages (e.g. JavaScript and PHP).
(viii) Pub. No.: US 2012/0311627 note [0030] "Editing and ad insertion are also performed by the media syndication engine 204. The designer can edit videos and metadata (e.g., title, description, tags) and stitch, cut and otherwise edit video, sound and images. Ad insertion can be done by splicing or overlaying ads directly into the content before delivery or controlled by player logic at run -time to switch-out or overlay the content with an in-place ad, post plate or banners at the end user device 124";
(ix) Pub. No.: US 2014/0150029 note [0185] "One or more interstitial advertisements may be displayed at the same time and/or one or more items may be included in a given interstitial advertisement. The interstitial advertisement may be displayed in the video content area, in a pop-up window overlaying/obscuring the video content area, or elsewhere. A given interstitial advertisement may optionally include a user-selectable link or other reference to one or more reviews for an item in the advertisement. Upon detecting that the user has selected the link, the user interface may access (e.g., from a remote server) the corresponding video review of the item in the advertisement, which may then be displayed to the user. The interstitial advertisement may be displayed for a predetermined amount of time if the user does not select the review link in the advertisement. If the predetermined amount of time expires without the user selecting a review link (or optionally one or more other controls included in the advertisement), the video player may automatically begin playing the next review in the original video file. A timer (e.g., a countdown timer) may be provided indicating to the user how long until the next review in the original video file will begin playing. Optionally, the timer may be displayed in association with the name of the reviewer and a title for the next review (e.g., obtained from a tag provided in association with the next review). Optionally, an advertisement skip control may be provided on the advertisement or elsewhere, which when activated by the user causes the next review in the original video file to be displayed prior to the timer counting down to zero. If, however, the user selects a review link in the interstitial advertisement, then a video review for the advertised item may be displayed in the video content area or elsewhere prior to the timer counting down to zero"; and
(x) Regarding well-understood, routine, or conventional nature of ads implanted or embedded with watermark, note as follows:
	(a) Pub. No.: US 2002/0087402 [0051] "The user, for example, may desire to see a full commercial message for some advertisers and thus accept a 30-second or 1 minute (or more or less) of an interruption in the programming content periodically. If, however, the user prefers to view the content substantially uninterrupted, he may wish to trade off the interruption time for a longer presentation of a banner advertisement or perhaps an even longer display of a watermark type advertisement. It is contemplated, for example, that a 30-second commercial interruption might be traded off for a longer presentation (e.g. perhaps 5 minutes) of banners or an even longer presentation (e.g. 20 minutes) watermark advertisement. In general, it is contemplated that more intrusive advertisements can be shown for shorter times than more intrusive advertisements. In any case, the user has the option to select the preferred advertising mechanism and perhaps more importantly, to not be bothered with advertisements that are of no interest. Moreover, the service provider is given the flexibility of providing varying types of advertisements for varying lengths of time with perhaps differing charges to the advertiser."
	(b) Pub. No.: US 20040128514 [0018]; [0139]; [0242] "The same techniques can be employed to deter unauthorized processing of audio, image, video, or content by media pirates. In one embodiment, a computer's operating system (including peripheral device drivers) monitors various data within the system (e.g., data sent to writeable storage media, or sent via a serial port or network connection, etc.) for data bearing a do-not-copy watermark. "	
	(c) Pub. No.: US 20070239546 [0048] "combine three advertisements with the content, although it will be clear that any number of ads may be used. The first advertisement, "ad1", is a 30-second advertisement for Buy.com. When the content is selected for playing on the media player, the control script directs ad1 to  begin playing and also activates the watermark 230 for display for 30 seconds, the duration of the advertisement"; and
	(d) US20120167133 [0011] "Generally, at least one of a digital watermarks and a video fingerprint are referred to herein as a content signature. "; [0022] "In one embodiment, the content signature comprises a digital watermark. Digital watermarking is the process of embedding information into digital content in a way that is difficult to remove. If the digital content is copied, then the information is also carried in the copy. The digital content may carry several different digital watermarks at the same time. In visible watermarking, the information is visible in the picture or video. Typically, the information is text or a logo which identifies the owner of the content. When a television broadcaster adds its logo to the corner of transmitted video, this is an example of a visible watermark. In invisible watermarking, information is added as digital data to audio, a picture or video, but it cannot be perceived as such (although it may be possible to detect that some amount of information is hidden). The digital watermark may be intended for widespread use and is thus made easy to retrieve. In either case, as in visible watermarking, the objective is to attach ownership or other descriptive information to the digital content in a way that is difficult to remove."; [0023] "In an embodiment, the content owner inserts the digital watermark into the content before providing the content to a content distributor (i.e., before broadcast, multicast, unicast, or distribution on optical disks). In an embodiment, the digital watermark identifies the content and/or the content owner. Various digital watermarking techniques are known in the art and no particular implementation is specified herein."
	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-2, 6-7, 11-12, 31, and 35 are rejected under pre-AIA  35 U.S.C. §
103(a) as being unpatentable over U.S. Patent Application Publication No. US 2010/0269030 to Dugonjic et al. (hereinafter Dugonjic), in view of U.S. Patent Application Publication No. US 2010/0175079 to Braun et al. (hereinafter Braun), in view of Athsani et al. (Pub. No.: US 2009/0150210) referred to hereinafter as Athsani, and in view of United States Patent Application Publication No. US 2009/0177528 to Wu et al. (hereinafter Wu).  
	As per claims 1 and 11, Dugonjic discloses a system for brand advertising on a network of computers, comprising: (a) Dugonjic discloses a server on a computer network, wherein the server has a CPU, a non-transitory memory, a storage, and a machine-readable logic stored in the non-transitory memory and operating in the CPU, wherein the server has stored digital content that is sent to clients on the network when a specific request for it is made by the client (see Fig. 1 and its associated disclosure; [0023]);
(b) Dugonjic discloses the machine-readable logic comprises a first logic, wherein the first logic fetches the digital content [...], fetches a type of an advertising image [...], sizes the advertising image for the digital content, embeds an advertising image in the digital content, [...], wherein, the advertising image, when the digital content is displayed on the client, substantially obscures the digital content (see FIGs. 4, 6A, 6B, 6C, 7-8, and their associated description - as they pertain to sizing and positioning ad in the center of client display; [0019]; [0028] "where ... advertising content 308 is overlaid in surrounding area 304 and hides or occludes the original content t 404 at surrounding area 304. The original content 404 of webpage 300' may include a plurality of textual, graphical and audio/video components, including video player 302."; [0032] note "Advertisement characteristics, specifically, the advertisement, the advertisement campaign (i.e. the series of advertisements sharing the same theme or idea) with which the advertisement is associated";  [0033] note "To properly position the advertising content, the resolution of display device 204, that is, the resolution at which the user is viewing exemplary webpage 300 may be detected. Other Internet browser 214 settings, such as the type of browser (e.g. Internet Explorer, Safari, etc.) may also be detected (S5006) as required (see FIG. 7, line 14). Instructions for the detection may be written in, for example, JavaScript. It should be appreciated that this step may be skipped altogether. However, explicit detection of Internet browser settings may allow for more accurate positioning of the overlaid advertising content"; [0034] note "object used to display the advertisement may itself be loaded inside <div> section 700 (S5010), and more specifically, inside <div> section 702 contained in <div> section 700, also see FIG. 8, lines 2-14"; [0006]; [0048]; [0053]; [0057] - thus based on BRI of the claim in light of the as-filed spec., these paragraphs teach to a PHOSITA original content is substantially obscured);

(d) Dugonjic discloses the first logic further configured for the advertising image to be automatically removed from the first display after a time threshold, thus enables the digital content to be viewed (see Fig. 5; Fig. 6A; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0028]-[0029]; [0057]);
(e) Dugonjic discloses the machine-readable logic comprises a second logic that configures in the advertising image the time threshold, from limits of a minimum time threshold and a maximum time threshold (see Figs. 5 note "S5004" "S5010" "S5012", Fig. 9, and their associated disclosure; [0007]; [0029]; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0056]), [...] for avoidance of viewer irritability (see [0029] note "advertising content 3 08 may fade away automatically, the user may not be forced to take any action to hide it, thus, further minimizing user irritation.");
(g) Dugonjic discloses the second logic configures the client to display the advertising image within the time thresholds of the minimum time and the maximum time (see Figs. 5 note "S5004" "S5010" "S5012", Fig. 9, and their associated disclosure; [0007]; [0029] note "advertising content 3 08 may fade away automatically, the user may not be forced to take any action to hide it, thus, further minimizing user irritation."; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0056]).
	(b*) Dugonjic suggests (or even implies), see [0023]-[0025]; [0032], however Dugonjic expressly does not teach [...] including meta data, from a first database [...] from an advertising image server, determines a type of digital content [...]. Thus, in view of compact prosecution the Examiner relies on Braun, in the same field of endeavor, to more expressly teach, i.e. Braun teaches [...] from a first database [...] from an advertising image server, determines a type of digital content [...] (see [0008]; [0010] note "The content 118 and metadata 116 may be stored at a media server 105, for example, which may be part of a separate server system or integrated with the advertising server 144. In response to the user input to download or stream the digital content 118 and metadata 116 the video client 102 is configured to send a request 160 to the media server 105, and to receive a response 162 containing the content 118 and metadata 116"; [0027]).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the invention was made to modify Dugonjic's foregoing suggestions in view of Braun's relied upon teachings. Motivation to modify would be to determine a type of content and store the content in a distributed manner in separate databases and/or servers, see at least [0010], for instance to reduce data storage or memory requirement on a single storage/database/server.
	(b**) Dugonjic suggest, see [0023]-[0025]; [0032], and Braun suggests storing media content and advertising content in separate (or integrated) servers, see [0010], but does not appear to clearly teach ads that are embedded in content are stored, i.e. however Dugonjic in view of Braun expressly does not teach [...] and stores the digital content embedded with the advertising image in a second database [...]. Thus, in view of compact prosecution the Examiner relies on Athsani, in the same field of endeavor, to more expressly teach, i.e. Athsani teaches [...] and stores the digital content embedded with the advertising image in a second database [...] (see [0009] note "Some implementations submit the content with information regarding at least the selected first advertisement to a location for the presentation of the content in conjunction with the selected first advertisement. The information is for describing the presentation of the first advertisement as either embedded within the content such as, for example, appearing part of the content, or alternatively as appearing in conjunction with the content, but separate from the content. In either of these cases, the first advertisement may be stored separately from the content or may be stored with the content. Once selected, however, the first advertisement is preferably presented in conjunction with the content ( e.g., simultaneously, within, during, pre-roll, mid-roll, post-roll, interstitially, or by another means)"; [0033] note "content producers or network operators choose to augment selected content with implicit or explicit advertising [...] explicit advertisements are inserted conspicuously on the content in a manner that is not implicit or not embedded such that the advertisement is not likely to appear as part of the content"; [0041] note "After the step 128, the process 100 transitions to the step 132, where the user submits the content with embedded advertisements to an appropriate location for presentation of the content. As mentioned above, the advertisements include implicit and/or explicit advertising."; [0065] note "At the step 516, one or more advertising clips are selected for placement, insertion, and/or presentation in conjunction with user generated content. The advertising clips are optionally selected by the system, selected by the user, and/or generated by the user for insertion. When selected by the system, the advertisements are preferably selected based on meta data provided by the producer of the content, and/or based on the contextual information surrounding the generated content. At the step 520, monetization options are presented from which the user may select. Examples of monetization options include ad revenue sharing, pay per click (PPC), and/or pay per impression (PPI). Then, at the step 524, the user directs the selected and/or modified user generated content with the selected advertising to an appropriate location for presentation and/or display. The advertising and content is optionally stored together, such as for embedded advertising, or alternatively, is stored separately. Some embodiments further include and store (separately or together with the content) embedded tracker code that tracks conversion and/or usage activities for the content and/or advertising. Such activities include, for example, the number of clicks, and the click-through rate for the advertising presented in conjunction with the content. At the step 528, activity is tracked and/or monetization is calculated for the user. In some implementations, tracker code uploads information to a system for managing the activities relating to the content, the advertising, and/or the library. The system of these implementations may further compensate one or more users based on the tracking and calculations. After the step 528, the process 500 concludes."; [0077] note "one or more of a server, an engine, and/or storage device(s) that implements a library of shared content and/or advertisements"; [0087]).
	Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun's foregoing suggestions in view of Athsani's relied upon teachings. Motivation to modify would be to instead of retrieving the main content and advertising content separately, by embedding the ad in the main content (i) a single file comprising the main content and advertisement which is stored can be retrieved this would enhance or provide a more efficient way to retrieve content already embedded with ads, see at least Athsani [0009] and [0065], for instance this would be carried out to reduce number of network requests.
	(c) Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact prosecution the Examiner relies on Braun to more expressly teach that at the time the invention was made, the technique of displaying ads after a time T was indeed old and well known which are typically called mid-roll ads. Dugonjic expressly does not teach the first logic is configured so that the digital content is displayed for a programmable time delay T after which the digital content is obscured by the advertising image. Braun teaches the first logic is configured so that the digital content is displayed for a programmable time delay T after which the digital content is obscured by the advertising image (see [0007]-[0008]; [0012]; [0027]; [0029]).
Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the invention was made to modify Dugonjic's disclosure regarding opaque ad for a certain time range in view of Braun's teaching pertaining to ad placement. Motivation to modify would be to provide ways to provide or schedule or program a number of ads during content (see Braun [0007], [0012], [0027] - [0029]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	(e*) Dugonjic suggests setting a minimum and maximum time duration which is contemplated to be in seconds, see at least Dugonjic Fig. 9 and its associated disclosure, nevertheless in view of compact prosecution the Examiner expressly on Wu to more expressly teach, i.e. Dugonjic in view of Braun and Athsani expressly does not teach [...] wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed ad image, and the maximum time threshold is equal to or less than 3.5 seconds [...]. Wu teaches [...] wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed ad image, and the maximum time threshold is equal to or less than 3.5 seconds [...] (see [0090] disclosing "Adjusting the advertising media may take many forms. For example, a slide show may be projected on the display until a viewer faces the display. Then the advertising projected is changed to a short (e.g. 2-3 seconds) motion picture sequence from beginning to end, which is called the attraction mode, aiming at attracting the viewer's attention and providing key message up front" - the Examiner has relied on Wu to more expressly teach similar time range).
	Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic's disclosure regarding displaying ad for a certain time range in view of Wu to teach that the ad can be configured to be displayed similar time range. Motivation to modify would be to ensure user is attentive to a short ad presentation, see Wu [0090], and/or to reduce show short ads that fade away based on temporal or time range to minimize user irritation, see at least Dugonjic [0029]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	(f) Dugonjic suggests configuring opaque ads for a time duration, see at least Dugonjic Fig. 9 and its associated disclosure, nevertheless in view of compact prosecution the Examiner expressly on Braun to more expressly teach, i.e. Dugonjic expressly does not teach the second logic configures the advertising image so that viewing of the advertising image cannot be bypassed until the expiry of the time threshold. Braun also teaches the second logic configures the advertising image so that viewing of the advertising image cannot be bypassed until the expiry of the time threshold (see [0007]; [0008] note "Ad policy parameters 114 may include ad/program ratio (e.g., a ratio between the length of the ad to be displayed and the video content 118), ad duration, ad type (e.g., ad format, such as rolling text or graphic overlay), ad replay policy (e.g., how frequently the ad can be played), maximum number of ad pods (e.g., ad breaks) to be allowed during playback of the content 118, maximum ads per ad pod, enablement of display of ads prior to starting the content 118 ("pre-roll enablement") and after finishing display of the content 118 ("post-roll enablement"), sponsored ad rules, "click to continue" option (e.g., whether user is allowed to click a button on the viewer device 103 to continue with digital video content 118 without completion of the display of the ad), and/or ad skip threshold (e.g., a number of advertisements a user is allowed to skip during playback of the content, or a duration of ad before user is allowed to skip the remainder of the ad)."; [0012]; [0028] note "video client is configured to be executed, such as a set-top box, a mobile phone, a personal computer, gaming system, and handheld personal digital assistant. Further, the video client parameters may include a number of video clients, wherein the number of video clients may include one or more of the number of concurrent video clients, the number of aggregate video clients, the number of video clients over a predetermined time period, as described above").	
Therefore it would be obvious to a PHOSITA before the invention was filed to modify Dugonjic's disclosure regarding opaque ad for a certain time range in view of Braun to expressly teach that the ad cannot be closed or bypassed until a time threshold has elapsed. Motivation to modify would be to provide ways of preventing users from bypassing the preroll/ mid-roll content (i.e., advertisement) during the playback of selected media content based on configurable video ad policies (see Braun [0007]; [0012] - [0013], [0027] - [0028]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 2, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic discloses a.    the ad image is displayed for a time that exceeds at least the time for a subjective subliminal perception of 0.7 seconds (see at least FIG. 5, 6A and 9; Paragraph [0032] note "where ... how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602 (based on information in the script).) under BRI and in light of the specification, this claim limitation is interpreted to mean the time parameter for the duration (time interval) for which the ad image is to be displayed is programmed (controlled by program code)");
b.    the time period for displaying the image is limited to one from a group of, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.1,2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, or 2.9 seconds time period (see at least FIG. 5, 6A and 9; Paragraph [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602 (based on information in the script).) under BRI and in light of the specification, this claim limitation is interpreted to mean the time parameter for the duration (time interval) for which the ad image is to be displayed is programmed (controlled by program code)").	
As per claim 6, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic discloses the ad image is created by the first logic with a plurality of images that are viewable within the time threshold (see at least FIG.10, 308; and Paragraph [0008] note "where . ... temporally displaying advertising content around a first area of a webpage that includes a plurality of textual, graphical and audio/video components").
	As per claim 7, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic suggests multiple ad images are used by the first logic when the digital content has multiple sections and a single advertising image is used for each section of the digital content (see at least FIG. 10, 904, 308; [0022], [0032] note "Advertisement characteristics, specifically, the advertisement, the advertisement campaign (i.e. the series of advertisements sharing the same theme or idea) with which the advertisement is associated", [0034], [0053], [0054], [0056] and [0060] lines (1-10) load ad image 904 in an HTML <div> element ... then manipulated via JavaScript code) where the manipulation of the image (CSS element property) via JavaScript (i.e. logic) - i.e. after each division or segment or time interval associated with ads load image).
	Nevertheless, in view of compact prosecution the Examiner relies on Braun to more expressly teach, i.e. Dugonjic expressly (emphasis added) does not teach multiple ad images are used by the first logic when the digital content has multiple sections and a single advertising image is used for each section of the digital content. Braun teaches multiple ad images are used by the first logic when the digital content has multiple sections and a single advertising image is used for each section of the digital content (see [0007]; [0008] note "Ad policy parameters 114 may include ad/program ratio (e.g., a ratio between the length of the ad to be displayed and the video content 118), ad duration, ad type (e.g., ad format, such as rolling text or graphic overlay), ad replay policy (e.g., how frequently the ad can be played), maximum number of ad pods (e.g., ad breaks) to be allowed during playback of the content 118, maximum ads per ad pod").
Therefore it would be obvious to a PHOSITA before the invention was filed to modify Dugonjic's foregoing suggestions in view of Braun's teachings pertaining to ad policy parameters. Motivation to modify would be to provide a way to specify or define what type and number of ad(s) are to inserted during each one or more ad break(s) (see Braun [0008]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 12, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic discloses the time threshold is programmed to greater than and equal to 0.7 seconds and less than and equal to 2.9 seconds (see the rejection and motivation to combine as set forth above with respect to claim 1 limitation (e) and (e*)).
	As per claims 31 and 35, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests, see [0032], [0054], however Dugonjic expressly does not teach discloses wherein the meta data of the fetched digital content is used to determine the type of advertisement image to fetch from the advertising image server. Braun teaches discloses wherein the meta data of the fetched digital content is used to determine the type of advertisement image to fetch from the advertising image server (see Fig. 1 note "120" "122" "116" "160" and their associated disclosure; [0008]; [0010]; [0012]; [0029] note "The metadata associated with the content may include ad placement and ad type information, which may specify how the ad is to be placed and the type of ad, as described above"; [0030]).
Therefore it would be obvious to a PHOSITA before the invention was filed to modify Dugonjic's foregoing suggestions in view of Braun's teachings pertaining to ad policy parameters. Motivation to modify would be to provide a way to specify or define what type of ad(s) are to fetched one or more ad break(s) based on metadata which would allow content provider to specify ad policy and retrieve ads that increase the appropriateness of the ad timing and selection which would enhance user's viewing experience, see at least Braun [0030] (see Braun [0008]; [0030]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
4.	Claims 3, 4, and 5 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Dugonjic in view of Braun, Wu, Athsani, and as applied to Claim 1 above and further in view of United States Patent Application No. US 2013/0073374 A1 to Heath hereinafter as Heath.
	As per claim 3, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Although Dugonjic, Wu, and Braun all pertain to advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the ad image is one from a group of (i) a composite of a part A that of a social message and part B that of a social message sponsor, (ii) a brand awareness image for brands of a one or more businesses, or (iii) a product or service awareness image of a business. In the same field of endeavor of marketing. Heath teaches the ad image is one from a group of (i) a composite of a part A that of a social message and part B that of a social message sponsor, (ii) a brand awareness image for brands of a one or more businesses, or (iii) a product or service awareness image of a business (see Abstract; Fig. 1; [0007]; [0009]; [0042] note "where ... the delivery of ... Socially Conscious Information/Social Networking"; [0055]; [0057] note "where ... receive, coupon, company, social activity, product, and/or services information from the issuer of such coupons (i.e., the coupon's sponsor) advertising sponsor) reads on social message sponsor").
	Therefore it would have been obvious to a PHOSITA at the time the invention was made to further modify the temporal advertising display system in view of Heath to convey a particular message whether it's a social message, brand awareness, for profit organization, non-profit organization, and/or product or service. Motivation to modify would be to include the combination of targeted advertising (for example surfacing digital coupons) and social networking/socially conscious information/products and services as taught by Heath. One having ordinary skill in the art would be motivated to the make this modification in order to create interactive (video/image) user experiences with social networking/responsibility integration (See Heath at least Paragraph [0008] lines (70-83)). (See KSR [127 SCt. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 4, Dugonjic in view of Braun, Athsani, Wu, and Heath teaches the claim limitations of claim 3. Although Dugonjic, Wu, and Braun all pertain to advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the social message part A of a composite ad image is one from a group of (i) related to health issues, (ii) related to financial literacy, or (iii) related to habits targeted to a specific audience. Heath teaches the social message part A of a composite ad image is one from a group of (i) related to health issues, (ii) related to financial literacy, or (iii) related to habits targeted to a specific audience (see Abstract; Fig. 1; [0007]; [0009]; [0042] note "where ... the delivery of ... Socially Conscious Information/Social Networking"; [0053]; [0055]; [0057] note "where ... receive, coupon, company, social activity, product, and/or services information from the issuer of such coupons (i.e., the coupon's sponsor) advertising sponsor) reads on social message sponsor"; [0253] note "where ... view daily deals and/or printable digital coupons for ... health care, ... ; reads on health issues").
	Therefore it would have been obvious to a PHOSITA at the time the invention was made to further modify the temporal advertising display system in view of Heath to convey a particular message whether it's a social message, brand awareness, for profit organization, non-profit organization, and/or product or service. Motivation to modify would be to include the combination of targeted advertising (for example surfacing digital coupons) and social networking/socially conscious information/products and services as taught by Heath. One having ordinary skill in the art would be motivated to the make this modification in order to create interactive (video/image) user experiences with social networking/responsibility integration (See Heath at least Paragraph [0008] lines (70-83)). (See KSR [127 SCt. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 5, Dugonjic in view of Braun, Athsani, Wu, and Heath teaches the claim limitations of claim 3. Although Dugonjic, Wu, and Braun all pertain to advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the social message sponsor part B of a composite ad image is one from a group of (i) a for-profit business, (ii) a non-profit organization, or (iii) a government agency. Heath teaches the social message sponsor part B of a composite ad image is one from a group of (i) a for-profit business, (ii) a non-profit organization, or (iii) a government agency  (see Abstract; Fig. 1; [0007]; [0009]; [0042] note "where ... the delivery of ... Socially Conscious Information/Social Networking"; [0053]; [0055]; [0057] note "where ... receive, coupon, company, social activity, product, and/or services information from the issuer of such coupons (i.e., the coupon's sponsor) advertising sponsor) reads on social message sponsor"; [0253] note "where ... view daily deals and/or printable digital coupons for ... consumer packaged goods brand").
	Therefore it would have been obvious to a PHOSITA at the time the invention was made to further modify the temporal advertising display system in view of Heath to convey a particular message whether it's a social message, brand awareness, for profit organization, non-profit organization, and/or product or service. Motivation to modify would be to include the combination of targeted advertising (for example surfacing digital coupons) and social networking/socially conscious information/products and services as taught by Heath. One having ordinary skill in the art would be motivated to the make this modification in order to create interactive (video/image) user experiences with social networking/responsibility integration (See Heath at least Paragraph [0008] lines (70-83)). (See KSR [127 SCt. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.	
5.	Claim 9 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Dugonjic in view of Braun, Athsani, Wu, and Mclean (Pub. No.: US 2012/0150596).
	As per claim 9, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic suggests the advertising image has a legend notifying the viewer of the brief nature of time the image is being displayed (see at least FIG. 6A; Paragraph [0032] note “where . . . fadeout script 602 may also output how many seconds the selected advertisement should appear and how many seconds it should take to fade out").
However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the ad image has a legend notifying the viewer of the brief nature of time the advertising image is being displayed. Mclean teaches the advertising image has a legend notifying the viewer of the brief nature of time the image is being displayed  (see [0005] "The system combines the advertisement with the media content such that the advertisement is embedded within the media content. The advertisement is presented after the media content delivery commences and before the media content delivery ends. The system then send the media content including the advertisement to one or more portable media devices."; [0006] "In one configuration, the server provides an indication in the media content of the duration of the advertisement. The server may provide an indication in the media content of the period of time when the media content delivery will recommence after delivery of the advertisement."; [0007] "The server may provide a duration indicator in the media content that displays the amount of time remaining for delivery of the media content. The duration indicator may include a countdown timer. The server configure the media content such that the position of the indicator changes as the countdown timer counts down.").
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, and Athsani's foregoing suggestion(s) in view of Mclean's teachings pertaining to notifying by displaying to the user the amount of ad time remaining. Motivation to modify would be to reduce user irritability, see at least Dugonjic [0004], by explicitly displaying to the user the amount of time remaining, see at least Mclean [0007]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
6.	Claims 10 and 28-30 Dugonjic in view of Braun, Wu, Athsani, Mclean, in view of Carroll et al. (Pub. No.: US 2012/0167133) referred to hereinafter as Carroll.
	As per claim 10, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic suggests the legend is displayed as a water mark feature on a part of the image (see at least FIG. 6A; Paragraph [0032] note “where . . . fadeout script 602 may also output how many seconds the selected advertisement should appear and how many seconds it should take to fade out").
	However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the legend is displayed [...]. Mclean teaches the legend is displayed [...] (see the rejection as set forth above for claim 9). 
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] as a water mark feature on a part of the image. Carroll teaches [...] as a water mark feature on a part of the image (see [0011] "Generally, at least one of a digital watermark and a video fingerprint are referred to herein as a content signature. "; [0022] "In one embodiment, the content signature comprises a digital watermark. Digital watermarking is the process of embedding information into digital content in a way that is difficult to remove. If the digital content is copied, then the information is also carried in the copy. The digital content may carry several different digital watermarks at the same time. In visible watermarking, the information is visible in the picture or video. Typically, the information is text or a logo which identifies the owner of the content. When a television broadcaster adds its logo to the corner of transmitted video, this is an example of a visible watermark [...] In either case, as in visible watermarking, the objective is to attach ownership or other descriptive information to the digital content in a way that is difficult to remove."; [0023] "In an embodiment, the content owner inserts the digital watermark into the content before providing the content to a content distributor (i.e., before broadcast, multicast, unicast, or distribution on optical disks). In an embodiment, the digital watermark identifies the content and/or the content owner. Various digital watermarking techniques are known in the art and no particular implementation is specified herein.").
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani, and Mclean's foregoing teachings in view of Mclean's teachings pertaining to watermarking an image. Motivation to modify would be to reduce user irritability, see at least Dugonjic [0004], by explicitly displaying to the user the amount of time remaining, see at least Mclean [0007], which is difficult to remove by applying watermarking to such descriptive material, see at least Carroll [0022]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 28, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests wherein the advertising image includes a text legend displayed as a watermark, see at least FIG. 6A; Paragraph [0032]. However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach wherein the advertising image includes a text legend [...]. Mclean teaches wherein the advertising image includes a text legend [...] (see the rejection as set forth above for claim 10 as it pertains to Mclean).
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] displayed as a watermark. Carroll teaches  displayed as a watermark [...] (see the rejection as set forth above for claim 10 as it pertains to Carroll). 
	As per claim 29, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests wherein the advertising image includes a text legend [...] indicating the duration of the time threshold during which the advertising image is displayed. However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach wherein the advertising image includes a text legend [...] indicating the duration of the time threshold during which the advertising image is displayed. Mclean teaches wherein the advertising image includes a text legend [...] indicating the duration of the time threshold during which the advertising image is displayed (see the rejection as set forth above for claim 10 as it pertains to Mclean).
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] displayed as a watermark [...]. Carroll teaches  [...] displayed as a watermark [...] (see the rejection as set forth above for claim 10 as it pertains to Carroll). 
	As per claim 30, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests wherein the advertising image includes a text legend [...] indicating the time threshold remaining during which the advertising image will be displayed. However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach wherein the advertising image includes a text legend [...] indicating the time threshold remaining during which the advertising image will be displayed. Mclean teaches wherein the advertising image includes a text legend [...] indicating the time threshold remaining during which the advertising image will be displayed (see the rejection as set forth above for claim 10 as it pertains to Mclean).
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] displayed as a watermark [...]. Carroll teaches [...] displayed as a watermark [...] (see the rejection as set forth above for claim 10 as it pertains to Carroll). 
Reasons for Withdrawal of Prior Art Rejection
7.	(A) Previously claims 8 and 24-25 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugonjic in view of Wu, Braun, Athsani, and  further in view of Tanabe (Pub. No.: US 2015/0040157), referred to hereinafter as Tanabe - which is withdrawn in view of the Applicant's remarks filed on 6/15/2022 note pages 26-28 of 31, particularly the argument pertaining to Tanabe as not being available as prior art.
	(B) Previously claims 13, 21-23, 26-27, 32-34, and 36-39 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugonjic in view of Braun, Athsani, Wu,  in view of Filev et al. Pub. No.: US 2017/0293936) referred to hereinafter as Filev  - which is withdrawn in view of the Applicant's remarks filed on 6/15/2022 pages 26-28 of 31.
	(C) New claims 40-43 are allowable over prior art because per independent claim 40, it recites "based on the requested digital content type, determine a time delay T, which represents the point in time to insert the ad image in the requested digital content; based on the type of ad image, determine a time threshold, during which the ad image obscures the requested digital content" - the closest reference appears to be Filev (which was previously applied against claims 13, 21-23, 26-27, 32-34, and 36-39), however it is insufficient to establish a prima facie  case of obviousness, note once again the Applicant's remarks filed on 6/15/2022 pages 26-28 of 31. Therefore, prior art rejection is not applicable.
Objection to Claims, Allowable Subject Matter Over Prior Art
8.	Claims 8, 13, 21-27, 32-34, and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes claim 8 is dependent on intervening claim 7 and independent claim 1, and claims 36-39 are dependent claims of claim 1; and claims 21-23, 26-27, 32-34 are dependent on independent claim 11.
Response to Applicant's Arguments
9.	Regarding "I. The 35 U.S.C. §101 Rejections" and sub-section "A. Step 2A: The Pending Claims Are Not "Directed To" An Abstract Idea" on pages 2-7 of 22 after considering the Applicant's arguments in their entirety, the Examiner finds the Applicant's arguments unpersuasive.
	Prior to addressing the Applicant's arguments, the Applicant is reminded of the following
	(A) Even under 35 U.S.C. 101 claims need to be interpreted under broadest reasonable interpretation in light of the as-filed specification, see MPEP "2106 Patent Subject Matter Eligibility" note "II. ESTABLISH BROADEST REASONABLE INTERPRETATION OF CLAIM AS A WHOLE".
	(B) Per October 2019 Update, note as follows:
 
"A. Meaning Of “Recites” 
In Step 2A Prong One, the 2019 PEG instructs examiners to evaluate whether a claim recites a judicial exception, i.e., an abstract idea enumerated in Section I of the 2019 PEG, a law of nature, or a natural phenomenon. The 2019 PEG did not change the meaning of “recites” from how this term is used in the Manual of Patent Examining Procedure (MPEP).While the terms “set forth” and “describe” are thus both equated with “recite,” their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims “set forth” an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.” 4 That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim."
	(C) Per October 2019 Update, note as follows:

"II. The Groupings Of Abstract Ideas Enumerated In The 2019 PEG 
The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.8 The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination." 
	(D) Per October 2019 Update, note as follows:
B. Certain Methods of Organizing Human Activity 
Clarification was requested about the scope of the “certain methods of organizing human activity” grouping. In particular, examples of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people were requested. 
The term “certain” qualifies the “certain methods of organizing human activity” grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., “a defined set of steps for combining particular ingredients to create a drug formulation” is not a “certain method of organizing human activity”).23 Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG. Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings. 
i. “Fundamental Economic Practices or Principles” 

Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 25 although being old or well-known may indicate that the practice is “fundamental.”
MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices.” Additional examples of “fundamental economic practices or principles” not discussed in this MPEP section include: 
	• local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.;26 
	• using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.;27 and 
	• placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC .28 
	
		ii. “Commercial or Legal Interactions” 

According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. 
Examples of subject matter where the commercial or legal interaction is an agreement in the form of contracts include: 
	• a transaction performance guaranty, which is a contractual relationship, buySAFE, Inc. v. Google, Inc.;29 and 
	• processing insurance claims for a covered loss or policy event under an insurance policy (i.e., an agreement in the form of a contract), Accenture Global Services GmbH v. Guidewire Software, Inc.30 
Examples of subject matter where the commercial or legal interaction is a legal obligation include: 
	• tax-free exchanges of real estate, where the exchange is a legal obligation, Fort Properties, Inc. v. American Master Lease LLC;31 and 
	• arbitration (i.e., resolving a legal dispute between two parties using an arbitrator), In re Comiskey.32 

Examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: 
	• using advertising as an exchange or currency, Ultramercial, Inc. v. Hulu, LLC;33 
	• offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.;34 and 
	• structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson.35 

Examples of subject matter where the commercial or legal interaction is business relations include: 
	• processing a credit application between a customer and dealer, where the business relation is the relationship between the customer and the dealer during the vehicle purchase, Credit Acceptance Corp. v. Westlake Services;36 and 
	• processing information through a clearinghouse, where the business relation is the relationship between a party that submitted a credit application (e.g., a car dealer) and funding sources (e.g., banks) when processing credit applications, Dealertrack v. Huber.37 

For additional discussion and examples of commercial or legal interactions, see MPEP 2106.04(a)(2)(II)(A)-(B)."
	The Examiner finds the Applicant's arguments against step 2A "directed to" inquiry unpersuasive for the following reasons:
	(i) Indeed step 2A as a whole is a directed to inquiry which is broken down in two prongs, the Applicant has not provided any delineation of abstract recitation (step 2A - prong one analysis) and additional elements (further analyzed under step 2A prong two and the claim as a whole is reconsidered)] and simply alleges as follows: 
"Although the pending claims mention transferring data, storing data and advertising, they are directed to an automated, dynamic way to embed custom tailored advertising into digital content. Once again, the outstanding Office Action starts with the incorrect conclusion that the pending claims "are directed to an abstract idea."
	Respectfully, not only is that an overly broad, oversimplification of the pending claims, it mischaracterizes the pending claims as well. The pending claims provide a technical solution for how to flexibly select and embed ad images in digital content based on meta data in order to maximize the impact and minimize the irritation caused by the advertising images." 
	
	However the Examiner respectfully disagrees and maintains based on the analysis as set forth per step 2A prong one, which is based on the abstract recitation, that the claims squarely invoke certain methods of organizing human activity contrary to assertion. Although analysis as set forth in the office action is  per points (B), (C), (D) particularly i. note "Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”" of October 2019 update, nevertheless to elaborate further the reason why the Examiner considered the claim as a whole to be fundamental economic practice by using bold face font is because organizing and presenting advertisement is indeed a fundamental economic practice which has been employed to drive sales activity and stimulate the economy. 
	Next, more importantly, the Examiner particularly noted organizing advertisements in such a manner to be marketing or sales activities by indicating it in bold face font and underlining it, note "commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)." The Applicant has failed to see commercial or legal interactions (including (a); (b); (c); (d)) and argues in view of item "a" when "c" has been relied upon. A PHOSITA would squarely consider claim as a whole, upon applying a BRI  in light of the as-filed specification, as invoking "commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)." The Examiner simply disagrees with the Applicant's assertions on pages 3-4 of 20 that methodology employed is incorrect and that certain methods of organizing human activity grouping is "while ignoring what a vague and broad category that is. OA at 53." Rather it is apparent that the Applicant fully does not understand as to how the claim recitation is evaluated per prong one and then considered as a whole under prong two analysis per 2019 PEG. For instance, see MPEP 2106.04(a)(2) II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY. The Applicant further points to Alice and Enfish to demonstrate "Applicant respectfully believes this is why the analysis in the outstanding Office Action is misplaced"; and "Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed.Cir.2015)(emphasis added)" - however the Examiner notes that the analysis is based on 2019 PEG guidances, and contrary to the Applicant's attempt to establish or mischaracterize the office action's thorough analysis as "conclusory", the Examiner further respectfully maintains that analysis under Step 2A of both prongs, namely one and two, is in line with the requirements of 2019 PEG (also note the Patent Board Decision - Examiner Affirmed of record 10/21/209, particularly see STEP 2A Prong 1 analysis as set forth on pages 7-10 of 20).
	Next, the Applicant alleges on pages 5-7 of 20 that "claim-at-issue "must be analyzed to determine whether the recited judicial exception is integrated into a practical exception." Id., 84 Fed. Reg. at 53. As the 2019 PEG explains" and supports this by noting what prior art systems lacked, Enfish, DDR, and McRO. However, the Examiner respectfully disagrees as the facts of the instant application are different from the above noted cases. As established under prong two, the abstract idea is merely being implemented as "apply it" instructions (also see the Patent Board Decision - Examiner Affirmed of record 10/21/209, particularly see STEP 2A Prong 2 analysis as set forth on pages 10-13 of 20), and appears to be confined to technological environments such as digital and generally linked to network based environment, note as follows:
	"The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-13, 21-43 at least are a network of computers, comprising: a server on a global computer network, a server on a computer network, wherein the server has a CPU, a nontransitory memory, a storage and a machine-readable logic stored in the nontransitory memory and operating in the CPU, wherein the server has stored digital content that is sent to clients on the network when a specific request for it is made by the client and is in communication with an advertising image server that provides an ad image, fetches digital content from a first database, a second database that stores digital content with ad, client device capable of displaying content, however the additional elements are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are described at a high level of generality, see at least as-filed spec. page 5 of 21 line 25-page 6 line 29; page 13 of 21 line 14-page 15 of 21 line 22. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering content with advertisements to raise brand awareness by organizing ads in a way that minimizes user irritation user by associating a time parameter with displaying of ads, see at least as-filed spec. page 1 of 21 line 25- page 2 of 21 line 24; page 5 of 21 lines 3-18; page 15 of 21 line 24-page 16 of 21 line 25. 
	The abstract idea is intended to be carried out in technical environments e.g. digital and network based communication environment e.g. Internet which allows for receiving/transmitting data/content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to such particular technological environments. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588-90. Thus, the mere application of an abstract idea which falls in certain methods of organizing human activity grouping and generally linking use of a judicial exception to a particular technological environment or field of use, for instance that stores and retrieves information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (similarly here content and associated advertisement are electronically stored with identifying information, i.e. metadata, and are also retrieved, also note obtaining and comparing intangible data (CyberSource), and parsing and comparing data (Berkheimer)), i.e. fails to contain one or more additional elements that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of organizing timing and placement of an advertisement in a way that temporarily or briefly obscures a piece of content by displaying or overlaying the brand awareness advertisement for a short duration which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	And as previously noted (i) such programmable way (or execution of logic) amounts to no more than execution of "apply it" instructions; use of server and network based communication amounts to general linking to one or more technical environments e.g. digital and Internet, as explained per prong two analysis; and (ii) Prior art is not an evaluation under 35 U.S.C. 101 analysis rather the analysis is based on 2019 PEG, for instance the Examiner notes that "Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304."  	

	Next, regarding "B. Step 2B: The Additional Elements Render The Pending Claims Patent Eligible" the Applicant fails to denote any additional elements and the evaluation is not of abstract recitation as present in the claims, which is what the Applicant notes "(1)-(4) supra"; and simply notes "To the contrary, features (1) - (4) are concrete steps flexibly match advertisements with the type of content requested" and reproduces claims 31-34 in their entirety which is erroneous. Also, the Applicant points to BASCOM, however the facts of the instant application and BASCOM are different. 
	Also the Applicant appears to interpret the full Berkheimer inquiry as "a litany of published patent applications for the notion that computer networks, servers, storage and logic stored in memory are "conventional"", the Examiner disagrees with such characterization, and the Examiner had already explained that as (i) Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supported in writing; (ii) the Applicant simply generally alleges that the list of publications noted do not teach the abstract factors utilized to present and organize the advertisement, once again the evaluation is that of additional elements when considered individually and in combination amount to "significantly more" - not the abstract concept being executed as "apply it" instructions; and (iii) the Applicant has also ignored the precedential cases demonstrating that the additional elements utilized are indeed recited at high level of generality and are indeed well-understood, routine, or conventional - and simply notes "there is a sufficiently narrow arrangement of features such that the pending claims are patent eligible" which is conclusory and an improper evaluation under step 2B. 
	Therefore, as demonstrated under step 2B analysis, the claims here fail to contain any additional element or combination of additional elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
	Lastly, additionally, the Examiner notes the Patent Board Decision - Examiner Affirmed of record 10/21/209, particularly see the following:
(i) STEP 2A Prong 1 analysis as set forth on pages 7-10 of 20, 
(ii) STEP 2A Prong 2 analysis as set forth on pages 10-13 of 20, 
(iii) STEP 2B analysis as set forth on pages 13-16 of 20, and 
(iv) (a) note STEP 1 "nominally recites one of the enumerated categories of eligible subject matter in 35 U.S.C. § 101.", 
	(b) note STEP 2A Prong 1 "programming an image to obscure content and remove the image after a period of time, programming time period parameters, and programming the inability to bypass viewing the image. Programming is just that-writing computer instructions implicit in all computer operations. The programmed operations are displaying an image for a period of time set by parameters. The image is displayed so as to obscure other content.", 	(c) note STEP 2A Prong 2 "Viewed as a whole, Appellant's claim 14 simply recites the concept of advertising management by displaying an ad over other content for some finite period of time as performed by a generic computer. This is no more than conceptual advice on the parameters for this concept and the generic computer processes necessary to process those parameters, and do not recite any particular implementation."; also note "None of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	We conclude that claim 14 is directed to achieving the result of advertising management by advising one to display an ad over other content for some finite period of time, as distinguished from a technological improvement for achieving or applying that result. This amounts to commercial or legal interactions, which fall within certain methods of organizing human activity that constitute abstract ideas. The claim does not integrate the judicial exception into a practical application."., and 
	(d) note STEP 2B "Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for storing and displaying data amounts to electronic data query and retrieval----one of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities is used in some unconventional manner nor does any produce some unexpected result. Appellant does not contend to have invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP Am., Inc., 898 F.3d at 1168.
	Considered as an ordered combination, the computer components of Appellant's claim 14 add nothing that is not already present when the steps are considered separately. The sequence of data storage-display is equally generic and conventional. See Ultramercial, Inc., 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.
	We conclude that claim 14 does not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception."
	Regarding "II. The 35 U.S.C. §103 Rejections" the Applicant argues as follows:
	"A. Claims 1-2, 6-7, 11-12, 31 and 35" 
	Argument 1: "A PHOSITA would not equate Braun's rule set for placing an ad, with the claimed "first logic configured so that the digital content is displayed for a programmable time delay T after which the digital content is obscured by the advertising image." The claimed first logic is flexible, so that each request for digital content can have a different time delay T. In contrast, Braun teaches using an inflexible rule set. Respectfully, the Braun reference simply does not each this feature, as found in claims 1 and 11." The claims must be given their broadest reasonable interpretation in light of the as-filed specification. The Applicant without reproducing the claim recitation that they are arguing against simply provides conclusory assertions. The Examiner using best guess notes that the Applicant is arguing against the following:

	"(c) Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact prosecution the Examiner relies on Braun to more expressly teach that at the time the invention was made, the technique of displaying ads after a time T was indeed old and well known which are typically called mid-roll ads. Dugonjic expressly does not teach the first logic is configured so that the digital content is displayed for a programmable time delay T after which the digital content is obscured by the advertising image. Braun teaches the first logic is configured so that the digital content is displayed for a programmable time delay T after which the digital content is obscured by the advertising image (see [0007]-[0008]; [0012]; [0027]; [0029]).
Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the invention was made to modify Dugonjic's disclosure regarding opaque ad for a certain time range in view of Braun's teaching pertaining to ad placement. Motivation to modify would be to provide ways to provide or schedule or program a number of ads during content (see Braun [0007], [0012], [0027] - [0029]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results." Therefore, the Applicant's argument is unpersuasive because as claimed per claim 1 and 11, a PHOSITA would clearly understand Braun as meeting the requirements of the claim.
	Argument 2 against Dugonjic on pages 12-14 of 20 is unpersuasive because the Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of the as-filed specification, particularly note as-published para. [0021] of Published Application No. 2014-0236734. The claim recites "substantially obscures the digital content" and the art has been applied accordingly and Dugonjic substantially obscures the digital content. Further in Dugonjic content is displayed to a client see Dugonjic [0006]; [0048]; [0053]; [0057] which clearly convey to a PHOSITA substantially obscures the digital content contrary to the Applicant's assertions and per also [0053] a PHOSITA would understand by designating one or more areas  of the digital "1 may indicate full coverage (i.e. opaque)" Dugonjic can even more substantially obscure the digital content. The rejection in its entirety is as follows:
"(b) Dugonjic discloses the logic comprises a first logic, wherein the first logic fetches the digital content [...], fetches a type of an advertising image [...], sizes the advertising image for the digital content, embeds an advertising image in the digital content, [...], wherein, the advertising image, when the digital content is displayed on the client, substantially obscures the digital content (see FIGs. 4, 6A, 6B, 6C, 7-8, and their associated description - as they pertain to sizing and positioning ad in the center of client display; [0019]; [0028] "where ... advertising content 308 is overlaid in surrounding area 304 and hides or occludes the original content t 404 at surrounding area 304. The original content 404 of webpage 300' may include a plurality of textual, graphical and audio/video components, including video player 302."; [0032] note "Advertisement characteristics, specifically, the advertisement, the advertisement campaign (i.e. the series of advertisements sharing the same theme or idea) with which the advertisement is associated";  [0033] note "To properly position the advertising content, the resolution of display device 204, that is, the resolution at which the user is viewing exemplary webpage 300 may be detected. Other Internet browser 214 settings, such as the type of browser (e.g. Internet Explorer, Safari, etc.) may also be detected (S5006) as required (see FIG. 7, line 14). Instructions for the detection may be written in, for example, JavaScript. It should be appreciated that this step may be skipped altogether. However, explicit detection of Internet browser settings may allow for more accurate positioning of the overlaid advertising content"; [0034] note "object used to display the advertisement may itself be loaded inside <div> section 700 (S5010), and more specifically, inside <div> section 702 contained in <div> section 700, also see FIG. 8, lines 2-14"; [0006]; [0048]; [0053]; [0057] - thus based on BRI of the claim in light of the as-filed spec., these paragraphs teach to a PHOSITA original content is substantially obscured)" - and the Examiner stands by the Examiner’s BRI in light of the as-filed specification and full teachings of Dugonjic as would be understood by a PHOSITA, which encompass the claimed subject matter.
	Regarding "B. Claims 3, 4 and 5" it appears that the Applicant is attacking Heath individually, note "The reasons set forth above in Section II.A also apply to claims 3, 4 and 5. In other words, the Heath reference does not disclose advertising images that obscure requested content, as claimed" - which is improper. The Applicant has failed to consider the references in combination. Also, the Examiner maintains that indeed based on BRI in light of the as-filed specification a PHOSITA would indeed consider such content as promotional or marketing content such as ad, coupon, etc. image which is to be displayed to a client. Therefore the Applicant's argument is unpersuasive.
	Regarding "C. Claims 8 and 24-25" the Examiner finds the Applicant's argument persuasive, particularly Tanabe as not being available as prior art, and hereby withdraws the rejection of claims 8 and 24-25.
	Regarding "D. Claim 9" it appears that the Applicant agrees with the rejection note "For the reasons set forth above in Section II.A, the above-cited references do render claim 9 obvious."
Regarding "E. Claims 10 and 28-30" the Applicant's arguments are unpersuasive note the Examiner's response to arguments in "section II. A" and also note "Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani, and Mclean's foregoing teachings in view of Mclean's teachings pertaining to watermarking an image. Motivation to modify would be to reduce user irritability, see at least Dugonjic [0004], by explicitly displaying to the user the amount of time remaining, see at least Mclean [0007], which is difficult to remove by applying watermarking to such descriptive material, see at least Carroll [0022]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results." Thus it is apparent that the Applicant has not considered the combination of references as relied upon fully and appears to be attacking a reference individually which is improper. Therefore the argument is unpersuasive.
Regarding "F. Claims 13, 21-23, 26-27, 32-34 and 36-39" the Applicant's arguments on pages 18-20 of 20 are persuasive. Therefore the Examiner hereby withdraws the rejection of claims 13, 21-23, 26-27, 32-34 and 36-39.
	In conclusion regarding prior art based rejection, rejection of (a) claims 1-7, 9-13, 28-31,  is maintained and (b) claims 8, 21-27, 32-34, and 36-43 is withdrawn for the reasons as noted in section "Reasons for Withdrawal of Prior Art Rejection" and also note the section on "Objection to Claims, Allowable Subject Matter Over Prior Art" of this office action.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Primary Examiner, Art Unit 3688